DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 3/29/2022. Claims 1-19 and 21 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Ermann et al. (Ermann, US 9,262,407), Sata et al. (Sata, US 2012/0059644), Bhavineni et al (Bhavineni, US 10,275,266), Rogowski et al. (Rogowski, US 2014/0297256), Zavatone et al. (Zavatone, US 2013/0006603), Lehtomaki et al. (Lehtomaki, US 2019/0065019), Shinohara et al. (Shinohara, US 10,373,191), and Travieso et al. (Travieso, US 2012/0017146). 
Ermann teaches automatically adjusting inconsistent portions of translated content to match a first content design structure. Sata teaches comparing images for the purpose of correcting inconsistencies in a first to second language translation. 
Bhavineni teaches comparing screenshots in a base and translated language, wherein the inconsistencies are identified by a language tester, the screenshot for the second language is of the same UI design of the first language. 
Rogowski teaches comparing two frames, a first translation quality frame with another translation quality frame and displaying the optimal translation quality frame. 
Zavatone teaces ensuring translated text strings fit within the dimensions of GUI design elements, based on a first GUI design element and original content data to be translated. 
Travieso teaches an image with translated components and an original image with content and corresponding components and providing the translated version of the original content in a correct format and design structure, , wherein adjustments to word choice are made to maintain correct alignment and layout of an image when translated. 
Lehtomaki teaches wherein comparing the first image and the second image to determine one or more inconsistencies associated with one or more portions of the translated content with respect to the content design structure further comprises applying an artificial intelligence-based image analysis algorithm to the first image and the second image.
Shinohara teaches wherein adapting one or more inconsistent portions of translated content to generate one or more adapted portions of translated content that are consistent with the content design structure further comprises obtaining one or more portions of alternative translated content that have a same or similar meaning to the one or more inconsistent portions of translated content and that are consistent with one or more dimensions associated with corresponding components of the content design structure.
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A system, comprising: 
at least one processing device comprising a processor operatively coupled to a memory, wherein the at least one processing device, for a given content presentation, is configured to: 
obtain source content in a source language and a first content design structure that is consistent with the source content; 
translate the source content to translated content, the translated content being in at least one destination language and associated with a second content design structure that is consistent with the translated content; 
obtain a first image of the source content and the first content design structure and a second image of the translated content and the content second design structure;
compare the first image and the second image to identify one or more inconsistent portions associated with one or more second image portions of the second image relative to one or more corresponding first image portions of the first image; and
adapt the one or more inconsistent portions of at least the translated content of the second image to generate one or more adapted portions of translated content that are consistent with the first content design structure such that the given content presentation is localized for the at least one destination language.”
Independent claims 8 and 15 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-7, 9-14, 16-19 and 21 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
5/6/22